Citation Nr: 0821006	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a disorder of the 
left little finger.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1981 to July 
1986. 

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veteran's Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 2008 hearing, the veteran testified that he 
had received VA treatment for his left knee and left little 
finger.  Hearing transcript at 17-19, 25.  From his 
testimony, it is unclear at which VA facility or facilities 
the treatment was rendered.  There are no VA records 
associated with the claims file.  

VA has a duty to assist a claimant in obtaining evidence.  
Such assistance includes obtaining medical records that are 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(West 2002).  VA is subject to heightened obligations to 
ensure that the record is complete with respect to Federal 
Government records.  Id.  VA treatment records are considered 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

On remand, the veteran should be contacted as to where he 
received VA treatment for his left knee and left little 
finger.  VA must then obtain existing VA treatment records 
and associate such with the claims file.  

VA's duty to assist a claimant in substantiating a claim 
includes providing a medical examination opinion under 
certain circumstances.  38 U.S.C.A. § 5103A.  Here, the 
veteran provided very credible testimony during the May 2008 
hearing as to continuity of symptomatology with regard to his 
left knee and left little finger.  Service treatment records 
show that the veteran suffered a left knee injury during 
service.  Additionally, the Board found his testimony 
regarding the occurrence of a left little finger injury 
during service to be credible.  

However, the Board finds that a VA examination is necessary 
to determine whether the veteran has current disabilities of 
the left knee and left little finger.  Simply stated, the 
Board can not grant service connection for a disability 
without medical evidence that the disability exists. 

The veteran has indicated that he no longer resides in the 
Providence, Rhode Island, vicinity.  Hearing transcript at 
26.  Thus, the examination should be scheduled in a locale so 
as to avoid unnecessary travel on the veteran's part.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he identify the VA facility or 
facilities at which he has received 
treatment for his left knee and left 
little finger and invite him to submit 
additional evidence.  Obtain any 
identified existing treatment records and 
associate the records with the claims 
file.  

2.  Schedule the veteran for a VA 
examination of his left knee and left 
little finger (with an effort to minimize 
unnecessary travel on the part of the 
veteran).  The claims file must be made 
available to the examiner in conjunction 
with the examination and should be 
reviewed by the examiner.  

The examiner is asked to identify all 
current disorders, if any, of the 
veteran's left knee and left little 
finger.  The critical question in this 
case is whether the veteran currently has 
a left knee or left little finger 
disability.      

3.  Readjudicate the veteran's claims on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

